Citation Nr: 0306478	
Decision Date: 04/03/03    Archive Date: 04/10/03

DOCKET NO.  98-00 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia

THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain 
with degenerative joint disease, currently rated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
impingement syndrome of the left shoulder, currently rated as 
10 percent disabling.

3.  Entitlement to an increased evaluation for hallux valgus 
of the right foot, currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by:  AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from August 1971 to June 
1973 and from January 1976 to September 1996.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This 
case was previously before the Board in October 2000 and 
remanded for additional development and adjudication.  
Because the appeal involves the propriety of the initial 
ratings assigned following a grant of service connection, the 
Board has characterized these issues in accordance with 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the course of the appeal, the RO assigned a 20 percent 
for lumbar spine and a 10 percent rating for hallux valgus of 
the right foot.  The assigned rating does not represent the 
maximum available under all applicable diagnostic criteria, 
and the claim for increase therefore remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

There are indications that after the increases assigned 
above, the veteran indicated satisfaction with the outcome.  
Thereafter, he indicated that he desired to continue the 
appeal.  In the process, while the case was at the RO, the 
AMVETS withdrew as the veteran's representative.  He was 
informed by that organization, and he has not appointed an 
additional representative.  As such, the matter will proceed 
without representation.




FINDINGS OF FACT

1.  During the period since the effective date of service 
connection, the veteran's lumbar spine disability has been 
manifested by subjective complaints of low back pain, muscle 
spasm, some limitation of motion and mild degenerative 
changes, but no radiculopathy.  Severe limitation of motion 
has not been demonstrated.

2.  From the October 1, 1996 effective date of the grant of 
service connection to January 15, 2001, the veteran's 
service-connected left shoulder disability has been 
manifested by subjective complaints of pain, limitation of 
motion and mild degenerative changes.

3.  As of January 16, 2001, the veteran's service-connected 
left shoulder disability has been manifested by subjective 
complaints of pain, which, at most, limits forward flexion to 
100 degrees and abduction to 90 degrees.

4.  The service connected hallux valgus of the left foot is 
rated at the maximum schedular rating provided by regulation 
for hallux valgus.  There is no evidence of such special 
circumstances as to render application of the regular 
schedular criteria impractical.  There is no basis for an 
increase under other schedular provisions.

5.  The veteran failed, without good cause, to report for a 
VA medical examination in July 2001 scheduled in connection 
with his claim for increased rating for hallux valgus of the 
right foot.

6.  During the period since the effective date of service 
connection, the veteran's hallux valgus of the right foot has 
been manifested by occasional pain without evidence of 
functional limitation and is productive of no more than 
moderate disability.




CONCLUSIONS OF LAW

1.  Since October 1996 the criteria for a rating in excess of 
20 percent for service connected lumbar strain with 
degenerative joint disease were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292, 5295 (2002).

2.  The criteria for a disability rating for a left shoulder 
disability greater than 10 percent for the period from 
October 1, 1996 to January 15, 2001, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5203 (2002).

3.  The criteria for a 20 percent disability rating, and no 
more, for left shoulder disability from January 16, 2001, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.59,  4.71a, Diagnostic Codes 5201, 5203 
(2002).

4.  Since October 1996, the criteria for an initial 
evaluation in excess of 10 percent for hallux valgus of the 
right foot were are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a. 
Diagnostic Code 5280 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West 2002) 38 C.F.R. 
§ 3.159(b) (2002).  The veteran has been advised by the RO of 
the type of evidence lacking to demonstrate entitlement to a 
higher evaluation in the December 1996 rating decision, the 
December 1997 statement of the case, the January 1999 
supplemental statement of the case and the April 1999 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  The RO has made 
satisfactory efforts to ensure that all relevant evidence has 
been associated with the claims file.  It does not appear 
that there are any additional pertinent treatment records to 
be requested or obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  He was given the opportunity to appear and testify 
before a RO hearing officer and/or Member of the Board to 
advance any and all arguments in favor of his claim, but 
declined to do so.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  The Board does not know of 
any additional relevant evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examinations in November 1996, May 1998 and January 2001.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  With regard to the adequacy of the examinations, the 
Board notes that the reports reflect that the VA examiners 
reviewed and recorded the past medical history, noted the 
veteran's current complaints, conducted examination, and 
offered appropriate assessment and diagnosis.  

As set forth in more detail below, the RO attempted to 
schedule the veteran for additional VA medical assessment in 
July 2001, for the purpose of obtaining an opinion as to the 
severity of his service-connected right foot disability.  
However, the veteran failed to report for the examination.

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not "a one-way street."   Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Rather, the veteran 
also has an obligation to assist in the adjudication of his 
claim.  Id.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  In this case, the Board finds that, based on the 
failed attempt to provide the veteran complete examination, 
VA has done everything reasonably possible to assist him in 
this regard.

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  Thus, further remand or 
notice would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding his 
claim on the merits, because he has been told what the 
requirements are to establish his claims and has been 
provided sufficient opportunity to present evidence meeting 
those requirements.  He has had the assistance of the RO to 
develop every possible source of evidence or information that 
might substantiate his claims.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

There has also been a notice letter sent in March 2001 that 
informed him of what the VA was going to do, what it had 
done, and what evidence the veteran had to provide.  As there 
is no additional evidence that needs to be obtained, there is 
no need for any more specific notice to the veteran than has 
already been provided.  See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Therefore, the 
claims are ready for appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2002).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of  "staged rating" is required.  See 
Fenderson, 12 Vet. App. 119 (1999).


1.  Lumbar Spine

Under Diagnostic Code 5295, a 20 percent evaluation is 
assigned when lumbosacral strain is manifested by muscle 
spasm on extreme forward bending and loss of lateral spin 
motion, unilateral, in the standing position.  A 40 percent 
disability rating is assigned where the condition is severe 
and is characterized by listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

During VA examination in November 1996 the examiner noted the 
veteran's history of low back pain treated conservatively on 
multiple occasions.  Examination of the lumbar spine showed 
some mild spasm, however it loosened and tightened 
appropriately with range of motion.  There was no visible 
deformity.  There were no spasms of the buttock muscles.  The 
veteran had full range of motion.  Deep tendon reflexes in 
the lower extremities were symmetrical.  Muscle development 
in the lower extremities was symmetrical.  Extensor hallucis 
longus was symmetrical.  There was no loss of function in the 
lumbar spine.  X-rays of the lumbar spine showed mild 
degenerative changes at the L5-L6 level s and a congenital 
batwing deformity of L6 on the left.  

VA outpatient treatment records from March 1997 to October 
1997 show the veteran underwent a series of physical therapy 
treatments including traction, range of motion and strength 
exercises, heat and ultrasound treatment with no improvement 
in back pain.

On VA examination in May 1998 the examiner noted the 
veteran's employment as a technician in a manufacturing 
facility, in which he is both on is feet and seated at a desk 
during the day.  The veteran reported that the lumbar spine 
pain increased with activity and could last for several days.  
The pain was treated with a heating pad, physical therapy and 
traction.  He denied bowl or bladder dysfunction, but did 
have occasional tingling on the medial aspect of the right 
leg.  He wears a lumbar corset, which helps relieve his 
discomfort.  

On examination his lumbar spine was nontender to palpation.  
He had forward flexion to 95 degrees, extension to 20 
degrees, rotation of 25 to 30 degrees bilaterally and lateral 
bending of 25 to 30 degrees, bilaterally.  Deep tendon 
reflexes were 1+ and symmetrical.  There was no evidence of 
Babinski or clonus.  Pulses were equally palpable and 
strength was 5/5 and symmetrical.  Sensation was very good.  
X-rays of the lumbar spine showed some mild degeneration of 
the facets of L4-5.  There was no evidence of neurological 
involvement. 

During a RO hearing in December 2000, the veteran testified 
that he had constant nagging low back pain and episodes of 
muscle tightness, which required sitting or laying down.  He 
also testified that he was employed as technician, which 
required both sitting and standing.  During a 12-hour day he 
sits for at least 3 hours, but must get up and walk around 
after 30 minutes.  He is only able to stand for an hour and a 
half at most.  His job also requires lifting at least 80 
pounds, which causes strain in the lower back.  

Additional VA outpatient treatment records dated from 
November 1997 to November 2000 show ongoing evaluation and 
treatment of low back pain.

During VA examination in January 2001 the veteran complained 
of intermittent back pain, which had become more frequent at 
three to four times a week.  The pain lasted from a few hours 
to all day and was rated as a 10+.  It was always localized 
without any radiation.  During periods of flare-up the 
veteran treats the pain with Motrin and moist heat.  The 
veteran claimed that he cannot do anything at all, including 
excessive bending or lifting, or sit more than 15 minutes at 
a time because it is aggravating to his back.  He claimed 
that standing more than 15 minutes at a time and cold damp 
weather also aggravated his back.  Pain in the lumbar spine 
limited the veteran's range of motion and activities during a 
flare-up.  

Range of motion showed flexion to 90 degrees, extension to 15 
degrees, lateral flexion at 15 degrees, bilaterally and 
rotation at 20 degrees, bilaterally.  The veteran had mild 
ache of the lumbar spine before range of motion, which became 
worse at 70 degrees flexion only.  The veteran had positive 
paralumbar spasms and mild tenderness upon palpation.  There 
were no postural deformities and no sensory loss on negative 
straight leg raising bilaterally.  A previous CT scan from 
August 1997 showed primarily sacralized transitional lumbar 
vertebrae of the lumbosacral junction; degenerative arthritis 
involving the articular facets at L4-S; a pattern of annular 
bulge at L5 transitional lumbar vertebrae and a possible 
superimposed small central herniated disc lesion at this 
level could not be ruled out.  The examiner concluded the 
veteran had moderate degenerative joint disease with chronic 
muscular spasms and mild limitation of flexion of the lumbar 
spine secondary to pain. 

VA outpatient treatment records from January 2001 to May 2001 
show continuing treatment of low back pain.  

After a thorough review of the record, the Board concluded 
that since the grant of service connection in October 1996 
the veteran's lumbar spine disorder has been properly rated 
as no more than 20 percent disabling under Diagnostic Code 
5295.  There is no medical evidence of listing of whole spine 
to opposite side, positive Goldthwait's sign, narrowing 
irregularity of the joint space or abnormal mobility on 
forced motion.  Moreover, there is no medical evidence that 
the limitation of low motion the veteran experiences is more 
than moderate in degree.  In view of these findings and the 
lack of evidence to establish symptomatology such as to meet 
the criteria for an increased disability evaluation, the 
veteran's low back disorder is most appropriately rated as 20 
percent disabling.  

The Board has also considered the applicability of other 
diagnostic codes for rating the service-connected lumbar 
spine disability and notes that based solely on objective 
measurements of limitation of motion, the veteran would 
warrant only a 20 percent evaluation. 

Under Diagnostic Code 5292, a 20 percent rating is warranted 
for moderate limitation of motion of the lumbar spine, while 
a 40 percent rating is warranted for severe limitation of 
motion.  The January 2001 VA examination showed forward 
flexion and extension of the lumbar spine were to 70 degrees 
and 15 degrees, respectively.  Lateral flexion and rotation 
were both to 25 degrees bilaterally.  These findings reflect 
moderate, but not more than moderate, limitation of lumbar 
motion.  38 C.F.R. § 4.71a, Code 5292 (2002). 

Finally, in reaching its determination consideration has been 
given to the impact of the veteran's functional loss due to 
pain when rating service-connected disabilities, as required 
by DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional 
limitation of the lumbar spine (i.e. limitation of motion ) 
is clearly due to his pain, as it is the chief factor, which 
prevents further movement.  However, there is no evidence 
that pain produces any greater disability than that which has 
already been considered in assigning a 20 percent evaluation.  
The Board notes that further restrictions due to pain noted 
on VA examination, most recently in January 2001, i.e., 
painful flexion to 70 degrees and extension to 15 degrees, 
still reflect no more than moderate limitation of motion.  
Although the veteran complains of excess fatigability and 
weakened movement of the lumbar spine, the weight of the 
objective evidence does not support such complaints.  Indeed, 
his strength is generally good and the preponderance of the 
evidence shows that his sensation and reflexes were normal.  
There is no medical evidence of a lack of normal endurance, 
incoordination, muscle atrophy, deformity heat discoloration, 
or swelling.  As such, the evidence more nearly reflects the 
schedular criteria for his 20 percent disability evaluation 
under Diagnostic Code 5295.  Accordingly, there is no 
evidentiary basis for a high rating at this time.  

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, higher evaluations are not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet.App. 119 (1999), but concludes that they are not 
warranted. 


2.  Left Shoulder

Disabilities of the shoulder and arm are rated under 
Diagnostic Codes 5200 through 5203.  Normal ranges of upper 
extremity motion are defined by VA regulation as follows: 
forward elevation (flexion) from zero to 180 degrees; 
abduction from zero to 180 degrees; and internal and external 
rotation to 90 degrees.  Lifting the arm to shoulder level is 
lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2002).

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, (2002).

Diagnostic Code 5201 provides that limitation of motion of 
the major or minor arm at shoulder level warrants a 20 
percent disability rating.  Limitation of motion of the minor 
arm midway between the side and shoulder level warrants a 20 
percent rating.  When motion is limited to 25 degrees from 
the side, a 30 percent rating is warranted for the minor arm.

VA examination in November 1996 the examiner noted the 
veteran's history of surgical repair of a rotator cuff tear 
on the left shoulder in 1995.  Examination of the left 
shoulder full range of motion with mild crepitus.  There was 
no loss of function of the shoulder.

VA outpatient treatment records from March 1997 to October 
1997 showed the veteran underwent physical therapy for the 
left shoulder.  The examiner noted no significant change in 
range of motion, pain or grip strength.  

During VA examination in May 1998 the veteran complained of 
occasional pain, which was present with overhead activity as 
well as occasional weakness.  There was no history of 
dislocation or recurrent subluxation.  The left shoulder 
showed 160 degrees of elevation, 90 degrees of inversion and 
70 degrees of eversion.  There was no evidence of impingement 
or rotator cuff tear.  There was no acromioclavicular or 
cross over pain.  X-rays of the left shoulder were normal.  
The examiner noted the veteran had a good clinical result 
after surgical intervention.

At his personal hearing in December 2000, the veteran 
testified that left shoulder pain was his biggest problem and 
that he had decreased range of motion and some numbness.  

Additional VA outpatient treatment records dated November 
1997 to November 2000 show periodic evaluation and treatment 
for left shoulder symptoms.  

On VA examination January 2001 veteran reported intermittent 
left shoulder pain 3-4 times a week lasting from a few hours 
to all day and rated as a 9 out of 10.  He denied swelling or 
instability of the left shoulder.  He stated that he always 
had a mild ache of the left shoulder that rated as 2 and 
which he had just learned to tolerate.  The more severe pain 
was relieved by Motrin and moist heat pain.  The veteran was 
restricted from lifting more than 60 pounds and was unable to 
keep his left extremity above his head for more than 15 
minutes at a time, due to pain.  He stated that overhead 
activities, such as painting a ceiling or working on a car 
aggravated his left shoulder.  Cold damp weather also 
aggravated the shoulder.  The veteran reported morning 
stiffness lasting about 15 to 30 minutes, which eased after a 
hot shower.  The veteran stated that his employment required 
heavy lifting or excessive rotational type movements 
aggravated his left shoulder.  

Range of motion showed flexion to 130 degrees, abduction to 
110 degrees and eternal and internal rotation to 65 degrees.  
The veteran had pain before range of motion, which became 
worse at 100 degrees of flexion, 90 degrees abduction and 30 
degrees of rotation.  There was a well healed surgical scar 
on the left shoulder with complaints of pain on palpation 
over the acromioclavicular and glenohumeral joints.  There 
was no obvious swelling, erythema or heat.  Strength was 
slightly decreased at 4/5 compared to the right at 5/5.  
There was positive stiffness and crepitus of the left 
shoulder.  X-rays showed mild to moderate degenerative 
osteoarthritis changes involving the acromioclavicular and 
glenohumeral joints.  

Additional VA outpatient treatment records from January 2001 
to May 2001 show continued evaluation and treatment of the 
left shoulder disability.  

Although the veteran is currently rated under Diagnostic Code 
5203, he does not demonstrate malunion or nonunion with or 
without loose movement of the clavicle or scapula.  38 C.F.R. 
§ 4.71a, (2002).

Review of the veteran's record since October 1, 1996 revealed 
very little clinical data to support more than minimal 
symptomatology associated with the veteran's left shoulder 
disability.  During VA examination in November 1996 his only 
symptoms was pain.  It is apparent that he was assigned a 10 
percent rating under Diagnostic Code 5203 analogously because 
he did not meet the criteria for the 20 percent rating based 
on limitation of motion under Diagnostic Code 5201.

It was upon a VA physical examination on January 16, 2001 
that clinical findings approximating the assignment of a 20 
percent rating are noted.  At the time the examiner reported 
that forward flexion in the left shoulder was limited to 100 
degrees by pain and abduction to 90 degrees by pain.  
Resolving any doubt in favor of the veteran, the Board finds 
that, beginning January 16, 2001, the veteran had functional 
limitation to shoulder level, therefore a 20 percent 
disability evaluation is in order under Diagnostic Code 5201.  
See 38 C.F.R. §§ 3.102, 4.7 (2002).

The Board also finds that no other diagnostic code pertaining 
to the shoulder affords the veteran a higher disability 
evaluation.  Initially, the Board notes that the evidence 
shows no ankylosis of the scapulohumeral articulation or 
impairment of the humerus related to the service-connected 
left shoulder disability, as contemplated by Diagnostic Codes 
5200 and 5202.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 
5202 (2002).

The Board has also considered functional loss of the left 
shoulder, as is required under 38 C.F.R. §§ 4.40 and 4.45 
(2002).  However, the evidence of record revealed only mild 
to moderate functional loss, and the Board finds this 
symptomatology to be consistent with the currently assigned 
evaluations.  There is no objective evidence to show that 
pain, flare-ups of pain, weakness, fatigue, incoordination, 
swelling, deformity, disuse atrophy, or any other symptom or 
clinical finding results in additional functional limitation 
to a degree that would support a rating in excess of 20 
percent under the applicable rating criteria.  DeLuca v. 
Brown, 8 Vet. App. 202, 204- 07 (1996).

The Board does not find that the evidence shows greater 
impairment than is recognized by a 10 percent rating October 
1, 1996 through January 15, 2001, or a 20 percent rating on 
and after January 16, 2001.  The Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

3.  Right Foot

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2002).

Where a veteran, without good cause, fails to report for an 
examination in association with an original claim, the case 
will be decided on the evidence of record.  38 C.F.R. 
§ 3.655.  In this case, the veteran reported for two initial 
examinations but failed to report for a third during the 
extended appeal period.

In this case, the RO did not rely upon 38 C.F.R. § 3.655 or 
inform the veteran of the provisions of this regulation.  
Consequently, in order to ensure that the veteran has not 
been prejudiced by the RO's failure to apply this regulation, 
the Board will also consider his claim for increase based on 
the evidence of record.

Diagnostic Code 5280 provides for a maximum schedular rating 
of 10 percent.  See 38 C.F.R. § 4.71a, (2002).

Under Diagnostic Code 5284, a 10 percent evaluation is 
warranted for a moderate foot injury, a 20 percent evaluation 
is assigned for moderately severe foot injury, and a 30 
percent evaluation is assigned for severe foot injury.  See 
38 C.F.R. §§ 4.20, 4.71, Diagnostic Code 5284 (2002).  

On VA examination in November 1996 the examiner noted the 
veteran's history of a right bunionectomy in service.  
Examination of the right foot showed a scar present from the 
previous bunionectomy.  There were no other objective 
clinical findings reported.  

VA outpatient treatment records dated from March 1997 to 
October 1997 primarily show treatment for unrelated 
disorders.  

During VA examination in May 1998 the veteran indicated 
significant pain prior to the bunionectomy.  He had some 
occasional mild right foot pain but no night pain or 
ulceration.  He reported elevating his feet at night to 
obtain relief.  The right foot had 10 degrees of 
dorsiflexion, 15 degrees of plantar flexion with 25 degrees 
of innervation and 10 degrees of eversion.  He had very 
nicely healed surgical scar over the medial aspect of the 
right metatarsophalangeal joint, which was nontender to 
palpation.  Range of motion was fairly well maintained with 
small area of callous formation that was not excessive.  X-
rays of the right foot showed some posterior surgical changes 
of the first metatarsal with some degeneration of the first 
metatarsophalangeal joint.  The examiner noted good clinical 
result from the bunionectomy.  There was mild degeneration 
radiographic however the veteran's clinical range of motion 
was still fairly well maintained and he was not experiencing 
any significant pain or dysfunction.  

At his RO hearing in December 2000, the veteran testified 
that when walking and applying pressure to the right foot, 
the pin shifts and causes pain and limping.  He also reported 
pain with walking or running.  He testified that it 
interfered with his job because he was required to move 
about.  

VA outpatient treatment records dated from November 1997 to 
May 2001 show continued evaluation and treatment for right 
foot symptoms.  

As noted previously, a 10 percent disability rating is the 
maximum allowable under Diagnostic Code 5280.  38 C.F.R. § 
4.71a, (2002).  Therefore, a higher schedular rating under 
Diagnostic Code 5280 is not assignable since service 
connection was granted.

The evidence in this case is negative for any significant 
symptomatology associated with the right foot disability.  
There are mild degenerative changes on X-ray and evidence of 
callouses.  The additional manifestations consist of some 
limitation of motion of the right foot and occasional mild 
pain.  The veteran denied symptoms other than pain with 
walking. 

Disability such as that described on VA examination, namely 
complaints of pain with walking, does not amount to 
disability that warrants a characterization of "moderately-
severe," as that term is used in Diagnostic Code 5284.  The 
term "moderately-severe" is not specifically defined by the 
regulation, but a review of other rating criteria relating to 
disabilities closely associated with the same anatomical area 
suggests that this term contemplates disability somewhat 
greater than that experienced by the veteran.  For example, a 
20 percent rating may also be assigned in cases where there 
is moderately severe malunion or nonunion of the metatarsal, 
or unilateral clawfoot deformity, see 38 C.F.R. § 4.71a, 
Diagnostic Codes 5278 and 5283 (2002).  The veteran's 
disability, which has been shown to primarily causes only 
pain with walking, does not rise to such levels.  In other 
words, it is not the sort of disability contemplated by the 
rating criteria for a 20 percent rating, in this case under 
Diagnostic Code 5284.  Therefore, the Board cannot reasonably 
characterize the overall disability picture as moderately 
severe to warrant a 20 percent rating under Diagnostic Code 
5284.  

Furthermore, the Board recognizes that there are situations 
in which the application of 38 C.F.R. §§ 4.40 or 4.45 is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, as noted above, the medical evidence 
does not demonstrate that the veteran is experiencing 
functional loss from the hallux valgus of the right foot.  He 
has demonstrated a good range of motion without reported 
limitation of motion due to pain or otherwise.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40 or 4.45 do not provide a 
basis for a higher rating.

The Board has considered the veteran's contentions that a 
higher evaluation is warranted.  Although he is competent to 
state that his condition is worse than evaluated, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board accepts the veteran's report of pain with running 
or prolonged standing, however the evidence does not indicate 
moderately-severe foot injury.  Here the Board is faced with 
evidence of minimal symptomatology associated with hallux 
valgus and a Diagnostic Code that requires moderately-severe 
symptomatology in order to assign a higher evaluation.  
Therefore a compensable evaluation is not warranted.  
Therefore, the Board cannot reasonably characterize the 
overall disability picture as moderately severe to warrant a 
20 percent rating under Diagnostic Code 5284.  

Under the circumstances, the Board concludes the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provisions of 38 
C.F.R. § 4.7, higher evaluation is not warranted for any 
portion of the time period under consideration.  The Board 
has considered staged ratings, under Fenderson v. West, 12 
Vet.App. 119 (1999), but concludes that they are not 
warranted. 


ORDER

Entitlement to an evaluation in excess of 20 percent for a 
lumbar strain with degenerative joint disease, is denied.

Entitlement to an evaluation in excess of 10 percent for 
hallux valgus of the right foot is denied.

Entitlement to an evaluation in excess of 10 percent for 
postoperative impingement syndrome of the left shoulder from 
October 1, 1996 to January 15, 2001, is denied.

Entitlement to a 20 percent rating, but no more, for left 
shoulder impairment is granted subject to the law and 
regulations governing the award of monetary benefits.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


